DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 31 December 2019.
Claims 1-22 are pending and have been presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9 and 17 of prior U.S. Patent No. 10,546,630. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 22 and 23 of U.S. Patent No. 10,546,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘620 patent.

10,546,620
16/731,947
1. A system comprising: 
(A) a host device configured to receive read data from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface and a data strobe signal from the eMMC device over a data strobe line of the communication interface, 
(B) wherein the host device is configured to determine a timing relationship between the data strobe signal and an internal clock signal in a calibration mode to align the read data for sampling, 
(C) and wherein the host device is configured to receive read data from the eMMC device over the data strobe line in a data mode separate from calibration mode.
1. A system comprising: 
(A) a host device configured to receive read data from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface and a data strobe signal from the eMMC device over a data strobe line of the communication interface, 
(B) wherein the host device is configured to determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
5. The system of claim 1, 
(B) wherein the host device is configured to determine the timing relationship between the data strobe signal and the 
(C) and wherein the host device is configured to receive read data from the eMMC device over the data strobe line in a data mode separate from calibration mode.

Claims 2/3/4/6/7/8/9
9. A method comprising: 
(A) receiving read data at a host device from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; 
(B) receiving a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; 
(C) determining, using the host device in a calibration mode, a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling; 
(D) and receiving read data from the eMMC device over the data strobe line using the host device in a data mode separate from calibration mode.

(A) receiving read data at a host device from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; 
(B) receiving a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; and 
(C) determining, using the host device, a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
14. The method of claim 10, including: 
(C) determining the timing relationship between the data strobe signal and the internal clock signal using the host device in a calibration mode to align the read data for sampling; 
(D) and receiving read data from the eMMC device over the data strobe line using the host device in a data mode separate from calibration mode.

Claims 11/12/13/15/16/17/18
22. A non-transitory device readable storage medium that provides instructions that, when executed by a controller of a host device cause the controller to perform operations comprising: 
(A) receive read data at a host device from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; 
(B) receive a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; 
(D) delay the received read data in the host device by a configurable delay value using a data delay circuit; sample the read data at a transition of the internal clock signal using a sampling circuit; and 
(C) determine, using the host device, a timing relationship between the data strobe signal and an internal clock signal, 
(E) and adjust the delay value of the data delay circuit using the determined timing relationship to align the read data and the internal clock signal for sampling.

(A) receive read data from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; 
(B) receive a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; and 
(C) determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
21. The device readable storage medium of claim 19, wherein the operations include: 
(D) delay the received data strobe signal by a configurable delay value using a data strobe delay circuit; 
(C) determine the timing relationship between the data strobe signal and the internal clock signal using a measurement circuit; and 
(E) adjust, using the host device, the delay value of the data strobe delay circuit using the determined timing relationship.


Claim 20
17. A non-transitory device readable storage medium that provides instructions that, when executed by a controller of a 
(A) receive read data from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; (B) receive a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; 
(C) determine a timing relationship between the data strobe signal and an internal clock signal using the host device in a calibration mode to align the read data for sampling; 
(D) and receive read data from the eMMC device over the data strobe line using the host device in a data mode separate from calibration mode.

(A) receive read data from an embedded MultiMediaCard (eMMC) device over data lines of a communication interface; 
(B) receive a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface; 
(C) and determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.

20. The device readable storage medium of claim 19, wherein determine the timing relationship includes: 
(C) determine the timing relationship between the data strobe signal and the internal clock signal using the host device in a calibration mode to align the read data for sampling; 
(D) and receive read data from the eMMC device over the data strobe line using the host device in a data mode separate from calibration mode.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (U.S. Patent Application Publication #2014/0082397) in view of FUJIMOTO (U.S. Patent Application Publication #2010/0169699).

1. SHIN discloses A system comprising: a host device (see [0037]: host 200A) configured to receive read data (see [0041]: host receives read data from memory) (see [0035]: eMMC system 100A) over data lines of a communication interface (see [0046]: bidirectional data bus) and a data strobe signal from the eMMC device over a data strobe line of the communication interface (see [0046]: unidirectional data strobe bus), wherein the host device is configured to determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling (see FUJIMOTO below).
SHIN fails to disclose wherein the host device is configured to determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
FUJIMOTO discloses wherein the host device is configured to determine a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling (see [0065]-[0068]).  FUJIMOTO discloses a synchronization header signal that is sent along with the read data.  This is would be similar to a data strobe signal, as the data strobe signal is also synchronized to read data.  The host is then able to perform fine adjustments to the internal clock to allow for sampling of read data (see [0068]).  The read delay can change overtime during system operation.  Allowing the host to align read data with the internal clock will result in an optimum sampling point (see [0064]).  Additionally, while SHIN may disclose a delay on the memory side to account for communication path delays, this is based on a prediction of a delay.  The host will have the most accurate information, as the host is receiving the data and would be capable of measuring the actual delay.  FUJIMOTO provides the details and the 
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SHIN to have the host determine timing parameters in order to align the read data for sampling, as doing so allows for an optimum sampling point, as taught by FUJIMOTO.

2. The system of claim 1, including: a data strobe delay circuit configured to delay the received data strobe signal by a configurable delay value (see FUJIMOTO [0068]: delay line set); and a measurement circuit configured to determine the timing relationship between the data strobe signal and the internal clock signal, wherein the host device is configured to adjust the delay value of the data strobe delay circuit using the determined timing relationship (see FUJIMOTO [0067]: adjustment unit using the synchronization signal to set the delay).

3. The system of claim 1, including: a data strobe delay circuit configured to delay the received data strobe signal by a configurable delay value (see FUJIMOTO [0040]: delay taps), wherein the host device is configured to adjust the delay value of the data strobe delay circuit, and to sample the data strobe signal at different delay values to determine the timing relationship between the data strobe signal and the internal clock signal (see FUJIMOTO [0055]: sampling points).

(see FUJIMOTO [0045]: host sends tuning command).

10. SHIN discloses A method comprising: receiving read data (see [0041]: host receives read data from memory) at a host device (see [0037]: host 200A) from an embedded MultiMediaCard (eMMC) device (see [0035]: eMMC system 100A) over data lines of a communication interface (see [0046]: bidirectional data bus); receiving a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface (see [0046]: unidirectional data strobe bus); and determining, using the host device, a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling (see FUJIMOTO below).
SHIN fails to disclose determining, using the host device, a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
FUJIMOTO discloses determining, using the host device, a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling (see [0065]-[0068]).  FUJIMOTO discloses a synchronization header signal that is sent along with the read data.  This is would be similar to a data strobe signal, as the data strobe signal is also synchronized to read data.  The host is then able to perform fine adjustments to the internal clock to allow for sampling of read data (see [0068]).  The read delay can change overtime during system operation.  Allowing the host to align read data with the internal clock will result in an optimum sampling point (see [0064]).  Additionally, while SHIN may disclose a delay on the memory side to account for communication path delays, this is based on a prediction of a delay.  The host will have the most accurate information, as the host is receiving the data and would be capable of measuring the actual delay.  FUJIMOTO provides the details and the implementation for having a host receive read data and synchronization data then using that to fine tune and internal clock.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SHIN to have the host determine timing parameters in order to align the read data for sampling, as doing so allows for an optimum sampling point, as taught by FUJIMOTO.

11. The method of claim 10, including: delaying the received data strobe signal by a configurable delay value using a data strobe delay circuit (see FUJIMOTO [0068]: delay line set); determining the timing relationship between the data strobe signal and the internal clock signal using a measurement circuit; and adjusting, using the host device, the delay value of the data strobe delay circuit using the determined timing relationship (see FUJIMOTO [0067]: adjustment unit using the synchronization signal to set the delay).

12. The method of claim 10, including: delaying the received data strobe signal by a configurable delay value using a data strobe delay circuit (see FUJIMOTO [0040]: delay taps); adjusting the delay value of the data strobe delay circuit using the host (see FUJIMOTO [0055]: sampling points).

13. The method of claim 10, including: triggering determination of the timing relationship using the host device (see FUJIMOTO [0045]: host sends tuning command).

19. SHIN discloses A device readable storage medium that provides instructions that, when executed by a controller of a host device cause the controller to perform operations comprising: receive read data (see [0041]: host receives read data from memory) from an embedded MultiMediaCard (eMMC) device (see [0035]: eMMC system 100A) over data lines of a communication interface (see [0046]: bidirectional data bus); receive a data strobe signal at the host device from the eMMC device over a data strobe line of the communication interface (see [0046]: unidirectional data strobe bus); and determining a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling (see FUJIMOTO below).
SHIN fails to disclose determining a timing relationship between the data strobe signal and an internal clock signal to align the read data for sampling.
FUJIMOTO discloses (see [0065]-[0068]).  FUJIMOTO discloses a synchronization header signal that is sent along with the read data.  This is would be similar to a data strobe signal, as the data strobe signal is also synchronized to read data.  The host is then able to perform fine adjustments to the internal clock to allow for (see [0068]).  The read delay can change overtime during system operation.  Allowing the host to align read data with the internal clock will result in an optimum sampling point (see [0064]).  Additionally, while SHIN may disclose a delay on the memory side to account for communication path delays, this is based on a prediction of a delay.  The host will have the most accurate information, as the host is receiving the data and would be capable of measuring the actual delay.  FUJIMOTO provides the details and the implementation for having a host receive read data and synchronization data then using that to fine tune and internal clock.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SHIN to have the host determine timing parameters in order to align the read data for sampling, as doing so allows for an optimum sampling point, as taught by FUJIMOTO.

21. The device readable storage medium claim 19, wherein the operations include: delay the received data strobe signal by a configurable delay value using a data strobe delay circuit (see FUJIMOTO [0068]: delay line set); determine the timing relationship between the data strobe signal and the internal clock signal using a measurement circuit; and adjust, using the host device, the delay value of the data strobe delay circuit using the determined timing relationship (see FUJIMOTO [0067]: adjustment unit using the synchronization signal to set the delay).

(see FUJIMOTO [0040]: delay taps); adjust the delay value of the data strobe delay circuit using the host device; and sampling the data strobe signal at different delay values to determine the timing relationship between the data strobe signal and the internal clock signal using the host device (see FUJIMOTO [0055]: sampling points).


Allowable Subject Matter
Claims 5-9, 14-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record fails to teach delaying read data in order to align the read data with a host clock.  The cited references disclose delaying of a strobe signal or a clock signal.  The art of record also fails to teach sending data on the data strobe line.  The cited references disclose that the data strobe is a signal line that is generated in synchronization with the rising and falling edges of the data signal line.  Therefore, the data strobe is a timing signal that is used in concert with the data line, but does not actually carry data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136